Citation Nr: 0029198	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  98-17 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
October 1970.  

This claim comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, in which the RO denied a claim of 
entitlement to service connection for a neuropsychiatric 
disability. 


FINDING OF FACT

There is no medical evidence of a causal link between a 
diagnosed neuropsychiatric disability and the veteran's 
active duty.


CONCLUSION OF LAW

The claim for service connection for a neuropsychiatric 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 1997, the veteran filed a claim, essentially asserting 
that he has a neuropsychiatric disability as a result of his 
service.  Specifically, he asserts that he has a 
neuropsychiatric disability that was caused or aggravated by 
his viewing of films about Vietnam during basic training.  In 
the alternative, he asserts that his suicide attempt in 
August 1970, during service, is proof of aggravation of a 
preexisting condition.

In November 1997, the RO denied the claim.  The RO determined 
that the veteran had a preexisting behavior disorder which 
had not been aggravated by service.
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Appeals 
for Veterans Claims' (Court's) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

However, the threshold question which must be answered as to 
this issue is whether the veteran has presented a well-
grounded claim for service connection.  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).  

The veteran's service records include an entrance examination 
report, dated in July 1970, which shows that his psychiatric 
condition was clinically evaluated as normal.  An 
accompanying report of medical history shows that the veteran 
did not self-report any relevant symptoms.  A clinical 
record, dated August 10, 1970, shows that the veteran was 
treated for dizziness and vomiting.  It was noted that he had 
"a long history of nerve problems for the past 18 months," 
and that he had apparently been taking Librium.  A clinical 
record, dated August 11, 1970, shows that the veteran was 
treated in an emergency room for what was provisionally 
diagnosed as a suicidal gesture, after he took fifty Librium 
tablets, and slashed his left wrist.  He complained of 
multiple family problems, marital problems and a nervous 
condition.  The reports note longstanding depression, 
possible overdose, a laceration of the left wrist, and an 
impulse control disorder (it does not appear that the veteran 
was hospitalized or profiled for his suicidal gesture).  A 
separation examination report, dated in September 1970, 
indicates that the veteran had a behavior disorder.  

After reviewing the evidence of record, the Board finds that 
the claim is not well grounded.  As an initial matter, to the 
extent that the veteran asserts that he had a 
neuropsychiatric disability that was aggravated by his 
service, a preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1999).  Furthermore, a 
veteran who served during a period of war or during peacetime 
service after December 31, 1946, is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  38 U.S.C.A. §§ 1111, 1137 (West 1991).  In 
determining whether the presumption of soundness applies to 
this veteran, the Board must therefore determine whether a 
neuropsychiatric disability was noted at the time of entry 
into service.  See 38 C.F.R. § 3.304(b) (1999).  

In this case, the evidence of record shows no treatment or 
diagnosis of a neuropsychiatric disability prior to service, 
and the veteran's enlistment examination of July 1970 
indicates that his psychiatric condition was clinically 
evaluated as normal.  Accordingly, the Board finds that a 
neuropsychiatric condition was not "noted" as defined by 38 
U.S.C.A. § 3.304(b), at entry on his period of service, and 
that the presumption of sound condition, therefore, attaches.  

However, clear and unmistakable evidence that a disability 
existed prior to service will rebut this presumption.  See 38 
U.S.C.A. §§ 1111, 1137.  In this regard, the Board notes that 
generally, medical evidence (other than the veteran's own lay 
history) is required to establish a preexisting condition.  
See Miller v. West, 11 Vet. App. 345, 348 (1998); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  In contrast, although 
the Court has stated that where a factual predicate exists, 
such as a lay history enhanced by the opinions of medical 
experts (e.g. a Board of Medical Survey) the presumption of 
soundness may be rebutted, such is not the case here.  See 
Gahman v. West, 12 Vet. App. 406, 411-412 (1999).  While 
military physicians noted an 18-month history of "nerve 
problems," as well as "longstanding depression" apparently 
accompanied by use of Librium, in August 1970 (less than one 
month after entry into service), there is no medical opinion 
in the service medical records (or in the claims file as a 
whole) indicating that the veteran had a preexisting 
neuropsychiatric disability.  Indeed, the military physicians 
clearly based their statements on the veteran's 
uncorroborated report of history.  The service medical 
records contain no factual predicate to show clear and 
unmistakable evidence that would rebut the presumption of 
soundness.  38 C.F.R. § 3.304(b). 

As the veteran is not shown to have had a neuropsychiatric 
disability that preexisted his service, to the extent that 
the veteran's claim is based on aggravation, it must be 
denied as not well grounded.  

With regard to a claim for a neuropsychiatric disability on a 
basis other than aggravation, the veteran's claim must be 
denied as not well grounded.  In this regard, the Board first 
points out that the initial record of neuropsychiatric 
disability after separation from service is found in a VA 
outpatient treatment record, dated in March 1988.  The 
diagnosis is dysthymia.  This is approximately 17 years after 
separation from service (the Board parenthetically notes that 
subsequently dated VA outpatient treatment reports, and VA 
hospital reports, note periodic treatment for bipolar 
disorder).  Of particular note, there is no indication in the 
VA records of a nexus between the currently diagnosed 
psychiatric disorders and military service.  Moreover, there 
is no medical opinion linking a continuity of symptoms 
reported by the veteran to the claimed disability, so as to 
well-ground the claim under Savage v. Gober, 10 Vet. App. 488 
(1997).  

With regard to the diagnosis of a behavior disorder shown on 
the September 1970 separation examination report, the Board 
notes that 38 C.F.R. § 3.303(c) proscribes that a personality 
disorder is not a disease or injury within the meaning of 
veterans' benefits law.  See also 38 C.F.R. § 4.9 (1999).  
Hence, there is no legal basis under which service connection 
may be established for a personality disorder. 

As a final matter, with regard to the possibility of service 
connection for a psychosis under the presumptive provisions 
of 38 C.F.R. §§ 3.307, 3.309, the Board notes that as the 
veteran did not serve for 90 days or more after December 31, 
1946, he is not eligible for consideration under the 
provisions allowing presumptive service connection for a 
psychosis manifested within a year of separation from 
service, even if shown.  See 38 U.S.C.A. §§ 1131, 1112 (West 
1991); 38 C.F.R. §§ 3.307(a), 3.309(a) (1999).

The Board has considered the veteran's statements and May 
1999 hearing testimony offered in support of his claim.  
Notwithstanding his testimony that he began mental health 
treatment at the VA in the early 1970's, the earliest 
available records from the VA are dated in March 1988, and 
there is no evidence to indicate private treatment at any 
time.  Therefore, while the veteran's statements may 
represent evidence of continuity of symptomatology, without 
more the lay statements are not competent evidence that can 
serve to establish the foundation of a well-grounded claim.  
Savage, supra.  Although lay evidence is acceptable to prove 
the occurrence of an injury during active duty, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim for service connection for a 
neuropsychiatric condition must be denied as not well 
grounded. 

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  To remand the claim to the RO 
for consideration of the issue of whether the appellant's 
claim is well grounded would be pointless and, in light of 
the law cited above, would not result in determination 
favorable to him.  VAOPGCPREC 16-92; 57 Fed.Reg. 49,747 
(1992).  Further, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

As the foregoing explains the need for competent medical 
evidence of a link between a neuropsychiatric disability and 
the veteran's service, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995).


ORDER

Service connection for a neuropsychiatric disability is 
denied.



		
	K. J. Loring
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

